



Exhibit 10.3
    


GUARANTY
This GUARANTY (this “Guaranty”), is made and entered into as of the 29th day of
November, 2017 by VICI Properties I LLC, a Delaware limited liability company
(“Guarantor”).
RECITALS
A.    Harrah’s Las Vegas LLC, a Nevada limited liability company (“Harrah’s
Seller”), and Claudine Property Owner LLC, a Delaware limited liability company
(“Harrah’s Purchaser”), have entered into that certain Purchase and Sale
Agreement dated of even date herewith (as may be amended, restated,
supplemented, waived or otherwise modified from time to time, the “Purchase
Agreement”), pursuant to which Harrah’s Purchaser agreed to acquire from
Harrah’s Seller all of Harrah’s Seller’s membership interests in a to be formed
Delaware limited liability company whose sole managing member is Harrah’s Seller
(“HLV Owner”), which HLV Owner shall be, at the time of closing, the owner of
that certain real property and the buildings and other improvements constructed
thereon commonly known as Harrah’s Las Vegas Hotel & Casino, having an address
of 3475 South Las Vegas Boulevard, Las Vegas, Nevada, and which property is more
particularly described in Exhibit A of the Purchase Agreement (such transaction,
the “Acquisition Transaction”).
B.    Vegas Development LLC, a Delaware limited liability company (“Land
Seller”; and, together with the Harrah’s Purchaser, collectively, the “VICI
Parties”, and each, a “VICI Party”), and Eastside Convention Center LLC, a
Delaware limited liability company (“Land Purchaser”; and, together with the
Harrah’s Seller, collectively, the “Caesars Parties” and each, a “Caesars
Party”), have entered into that certain Purchase and Sale Agreement dated of
even date herewith (as may be amended, restated, supplemented, waived or
otherwise modified from time to time, the “Sale Agreement”; and, together with
the Purchase Agreement, collectively, the “Purchase and Sale Agreements”),
pursuant to which Land Purchaser agreed to acquire from Land Seller all of the
Land Seller’s membership interests in a to be formed Delaware limited liability
company whose sole member is Land Seller (“Land Owner”), which Land Owner shall
be, at the time of closing, the owner of those certain parcels of land located
in Clark County, Nevada, and which parcels of land are more particularly
described in Exhibit A of the Sale Agreement (such transaction, the “Sale
Transaction”; and, together with the Acquisition Transaction, collectively, the
“Transactions”).    
C.    Guarantor is an affiliate of VICI Parties, will derive substantial
benefits from the Transactions and acknowledges and agrees that this Guaranty is
given in connection with the Purchase and Sale Agreements and that Caesars
Parties would not have been willing to enter into the Transactions (as
applicable) unless Guarantor was willing to execute and deliver this Guaranty.






1



--------------------------------------------------------------------------------





AGREEMENTS
NOW, THEREFORE, in consideration of Caesars Parties entering into the Purchase
and Sale Agreements with VICI Parties (as applicable), and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor agrees as follows:
(1)Guaranty. In consideration of the benefit derived or to be derived by it
therefrom, Guarantor hereby unconditionally and irrevocably guarantees, as a
primary obligor and not merely as a surety, the prompt faithful and complete
payment in full cash of the Obligations. As used herein, the term “Obligations”
shall mean (i) the Seller Liquidated Damages Amount (as such term is defined in
Section 9.1 of the Purchase Agreement), if and when Harrah’s Purchaser is
required to pay same under Section 9.1 of the Purchase Agreement, (ii) any
amounts payable by Harrah’s Purchaser to Harrah’s Seller as a result of the
breach of the Bright Line Commitment Provision (as such term is defined in the
Purchase Agreement), pursuant to the last sentence of Section 9.1 of the
Purchase Agreement (such obligations, the “Bright Line Commitment Provision
Obligations”), and (iii) any and all amounts payable by Land Seller under the
Sale Agreement as a result of the breach of Seller’s Warranties (as such term is
defined in the Sale Agreement), subject, for the avoidance of doubt, to the
provisions of Section 7.3 of the Sale Agreement (the “PSA Rep Obligations”), in
each case including (a) amounts that would become due but for the operation of
the automatic stay under Section 362(a) of the Bankruptcy Code (as defined
below) or similar laws. In the event of the failure of VICI Parties, as
applicable, to pay any of the Obligations when due or within any applicable cure
period under the Purchase and Sale Agreements, Guarantor shall forthwith pay all
amounts and pay all costs of collection or enforcement and other damages that
may result from the non-performance thereof by VICI Parties, in each case to the
full extent provided under the Purchase and Sale Agreements. As to the
Obligations, Guarantor’s liability under this Guaranty is without limit except
as provided in Section 12 hereof. Guarantor agrees that its guarantee provided
herein constitutes a guarantee of payment when due and not of collection.


(2)Survival of Obligations. The obligations of Guarantor under this Guaranty
shall not be released, diminished, impaired, reduced or adversely affected and
shall survive and continue in full force and effect notwithstanding:
a.any amendment, modification, or extension of the Purchase and Sale Agreements
pursuant to its terms;
b.any compromise, release, consent, extension, indulgence or other action or
inaction in respect of any terms of the Purchase and Sale Agreements or any
other guarantor;
c.any substitution or release, in whole or in part, of any security for this
Guaranty which Caesars Parties may hold at any time;
d.any exercise or non-exercise by Caesars Parties of any right, power or remedy
under or in respect of the Purchase and Sale Agreements or any security held by
Caesars Parties with respect thereto, or any waiver of any such right, power or
remedy;
e.any change in the existence, structure or ownership of, or any bankruptcy,
insolvency, reorganization, arrangement, assignment for the benefit of
creditors, receivership or trusteeship affecting, VICI Parties, Caesars Parties
or Guarantor or their


2



--------------------------------------------------------------------------------





respective successors or assigns or any of their respective affiliates or any of
their respective assets, or any actual or attempted rejection, assumption,
assignment, separation, severance, or recharacterization of the Purchase and
Sale Agreements or any portion thereof, or any discharge of liability
thereunder, in connection with any such proceeding or otherwise;
f.any limitation of VICI Parties’ liability under the Purchase and Sale
Agreements (as applicable) or any limitation of VICI Parties’ liability
thereunder (as applicable) which may now or hereafter be imposed by any statute,
regulation or rule of law, or any illegality, irregularity, invalidity or
unenforceability, in whole or in part, of the Purchase and Sale Agreements or
any term thereof; provided, that this clause (f) does not limit the express
limitations of the VICI Parties’ liability that are set forth in Sections 7.3
and 9.1 of the Purchase Agreement and Sections 7.3 and 9.2 of the Sale
Agreement;
g.any act or omission by Caesars Parties with respect to any security instrument
or any failure to file, record or otherwise perfect the same;
h.any extensions of time for performance under the Purchase and Sale Agreements;
i.the release of VICI Parties (as applicable) from performance or observation of
any of the agreements, covenants, terms or conditions contained in the Purchase
and Sale Agreements by operation of law or otherwise;
j.the fact that VICI Parties (as applicable) may or may not be personally
liable, in whole or in part, under the terms of the Purchase and Sale Agreements
to pay any money judgment;
k.the failure to give Guarantor any notice of acceptance, default or otherwise;
l.any other guaranty now or hereafter executed by Guarantor or anyone else in
connection with the Purchase and Sale Agreements;
m.any rights, powers or privileges Caesars Parties may now or hereafter have
against any other person;
n. except as provided in Section 13 below, any assignment of the Purchase and
Sale Agreements;
o.any other defenses, other than a defense of payment or performance in full, as
the case may be, of the Obligations;
p.the existence of any claim, setoff, counterclaim, defense or other rights that
may be at any time be available to, or asserted by, Guarantor or VICI Parties
against Caesars Parties, whether in connection with the Purchase and Sale
Agreements, the Obligations or otherwise, except to the extent of any such
rights expressly provided to VICI Parties under the Purchase and Sale Agreements
(as applicable);
q.the invalidity, illegality or unenforceability of all or any part of the
Obligations, or any document or agreement executed in connection with the
Obligations (including the Purchase and Sale Agreements) for any reason
whatsoever;
r.the unenforceability (for any reason whatsoever) of this Guaranty, including,
without limitation, as a result of rejection in any bankruptcy, insolvency,
dissolution or other proceeding; or
s.any other circumstances, whether or not Guarantor had notice or knowledge
thereof.




3



--------------------------------------------------------------------------------





(3)Primary Liability. The liability of Guarantor with respect to the Obligations
shall be an absolute, direct, immediate, continuing and unconditional guaranty
of payment and not of collection, may not be revoked by Guarantor and shall
continue to be effective with respect to all of the Obligations notwithstanding
any attempted revocation by Guarantor and shall not be conditional or contingent
upon the genuineness, validity, regularity or enforceability of the Purchase and
Sale Agreements or any other documents or instruments relating to the
Obligations, including any person’s lack of authority or lawful right to enter
into such document on such person’s behalf, or the pursuit by Caesars Parties of
any remedies Caesars Parties may have. Without limitation of the foregoing,
Caesars Parties (as applicable) may proceed against Guarantor: (a) prior to or
in lieu of proceeding against VICI Parties (as applicable), its assets, any
security deposit, or any other guarantor; and (b) prior to or in lieu of
pursuing any other rights or remedies available to Caesars Parties (as
applicable). All rights and remedies afforded to Caesars Parties by reason of
this Guaranty or by law are separate, independent and cumulative, and the
exercise of any rights or remedies shall not in any way limit, restrict or
prejudice the exercise of any other rights or remedies.
In the event Guarantor is liable hereunder, a separate action or actions may be
brought and prosecuted against Guarantor whether or not VICI Parties is joined
therein or a separate action or actions are brought against VICI Parties.
Caesars Parties’ rights hereunder shall not be exhausted by its exercise of any
of its rights or remedies or by any such action or by any number of successive
actions until and unless all indebtedness and Obligations the payment and
performance of which are hereby guaranteed have been paid and fully performed.
(4)Obligations Not Affected. In such manner, upon such terms and at such times a
Caesars Party in its sole discretion deems necessary or expedient, and without
notice to Guarantor, a Caesars Party may: (a) amend, alter, compromise,
accelerate, extend or change the time or manner for the payment or the
performance of any Obligation hereby guaranteed; (b) extend, amend or terminate
the Purchase and Sale Agreements; or (c) release a VICI Party by consent to any
assignment (or otherwise) as to all or any portion of the Obligations hereby
guaranteed, in each case pursuant to the terms of the Purchase and Sale
Agreements. Any exercise or non-exercise by a Caesars Party of any right hereby
given a Caesars Party, dealing by a Caesars Party with Guarantor or any other
guarantor, a VICI Party or any other person, or change, impairment, release or
suspension of any right or remedy of a Caesars Party against any person
including a VICI Party and any other guarantor will not affect any of the
Obligations of Guarantor hereunder or give Guarantor any recourse or offset
against a Caesars Party.


(5)Waiver. With respect to the Purchase and Sale Agreements, Guarantor hereby
waives and relinquishes all rights and remedies accorded by applicable law to
sureties and/or guarantors or any other accommodation parties, under any
statutory provisions, common law or any other provision of law, custom or
practice, and agrees not to assert or take advantage of any such rights or
remedies including, but not limited to:
a.any right to require a Caesars Party to proceed against a VICI Party or any
other person or to proceed against or exhaust any security held by a Caesars
Party at any time or to pursue any other remedy in a Caesars Party’s power
before proceeding against Guarantor or to require that a Caesars Party cause a
marshaling of a VICI Party’s assets or the assets, if any, given as collateral
for this Guaranty or to proceed against a VICI Party


4



--------------------------------------------------------------------------------





and/or any collateral, including collateral, if any, given to secure Guarantor’s
obligation under this Guaranty, held by a Caesars Party at any time or in any
particular order;
b.any defense that may arise by reason of the incapacity or lack of authority of
any other person;
c.notice of the existence, creation or incurring of any new or additional
indebtedness or obligation or of any action or non-action on the part of VICI
Parties, Caesars Parties, any creditor of VICI Parties or Caesars Parties or on
the part of any other person whomsoever under this or any other instrument in
connection with any obligation or evidence of indebtedness held by Caesars
Parties or in connection with any obligation hereby guaranteed;
d.any defense based upon an election of remedies by Caesars Parties which
destroys or otherwise impairs the subrogation rights of Guarantor or the right
of Guarantor to proceed against VICI Parties for reimbursement, or both;
e.any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;
f.any duty on the part of Caesars Parties to disclose to Guarantor any facts
Caesars Parties may now or hereafter know about VICI Parties, regardless of
whether Caesars Parties has reason to believe that any such facts materially
increase the risk beyond that which Guarantor intends to assume or has reason to
believe that such facts are unknown to Guarantor or has a reasonable opportunity
to communicate such facts to Guarantor, it being understood and agreed that
Guarantor is fully responsible for being and keeping informed of the financial
condition of VICI Parties and of all circumstances bearing on the risk of
non-payment or non-performance of any Obligations or indebtedness hereby
guaranteed;
g.any defense arising because of a Caesars Party’s election, in any proceeding
instituted under the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. § 101, et
seq.), as amended, reformed or modified from time to time and any rules or
regulations issued from time to time thereunder (the “Bankruptcy Code”) of the
application of Section 1111(b)(2) of the Bankruptcy Code;
h.any defense based on any borrowing or grant of a security interest under
Section 364 of the federal Bankruptcy Code; and
i.all rights and remedies accorded by applicable law to guarantors, including
without limitation, any extension of time conferred by any law now or hereafter
in effect and any requirement or notice of acceptance of this Guaranty or any
other notice to which the undersigned may now or hereafter be entitled to the
extent such waiver of notice is permitted by applicable law.


(6)Information. Guarantor assumes all responsibility for being and keeping
itself informed of the financial condition and assets of VICI Parties, and of
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that Guarantor assumes and incurs
hereunder and agrees that Caesars Parties will not have any duty to advise
Guarantor of information regarding such circumstances or risks.


(7)No Subrogation. Until all Obligations of VICI Parties under the Purchase and
Sale Agreements have been satisfied and discharged in full, Guarantor shall have
no right of subrogation


5



--------------------------------------------------------------------------------





and waives any right to enforce any remedy which Guarantor now has or may
hereafter have against VICI Parties or any of a VICI Party’s assets (including
any such remedy of Caesars Parties) and any benefit of, and any right to
participate in, any security now or hereafter held by Caesars Parties with
respect to the Purchase and Sale Agreements.


(8)Agreement to Comply with terms of Purchase and Sale Agreements. Guarantor
hereby agrees (a) to comply with all terms of the Purchase and Sale Agreements
applicable to it hereunder in respect of the Obligations, (b) that it shall take
no action, and that it shall not omit to take any action, which action or
omission, as applicable, would cause a breach of the terms of either of the
Purchase and Sale Agreements and (c) that it shall not commence an involuntary
proceeding or file an involuntary petition in any court of competent
jurisdiction seeking (i) relief in respect of VICI Parties or any of its
subsidiaries, or of a substantial part of the property or assets of VICI Parties
or any of its subsidiaries, under the Bankruptcy Code, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for VICI Parties or any of its subsidiaries or for a
substantial part of the property or assets of VICI Parties or any of its
subsidiaries.


(9)Agreement to Pay; Contribution; Subordination; Claims in Bankruptcy. Without
limitation of any other right of Caesars Parties at law or in equity, upon the
failure of VICI Parties to pay any Obligation when and as the same shall become
due, Guarantor hereby promises to and will forthwith pay, or cause to be paid,
to Caesars Parties in cash the amount of such unpaid Obligation. Upon payment by
Guarantor of any sums to Caesars Parties as provided above, all rights of
Guarantor against VICI Parties arising as a result thereof by way of
subrogation, contribution, reimbursement, indemnity or otherwise shall be
subject to the limitations set forth in this Section 9. If for any reason
whatsoever VICI Parties now or hereafter becomes indebted to Guarantor or any
affiliate of Guarantor, such indebtedness and all interest thereon shall at all
times be subordinate to VICI Parties’ obligation to Caesars Parties to pay as
and when due in accordance with the terms of the Purchase and Sale Agreements
the Obligations, it being understood that Guarantor and each affiliate of
Guarantor shall be permitted to receive payments from VICI Parties on account of
such obligations unless any Obligations are due and owing to the Caesars
Parties. During any time in which Obligations are due and owing to the Caesars
Parties (and provided that Guarantor has received written notice thereof),
Guarantor agrees to make no claim for such indebtedness that does not recite
that such claim is expressly subordinate to Caesars Parties’ rights and remedies
under the Purchase and Sale Agreements. In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceedings involving a VICI Party as debtor, Guarantor hereby assigns to
Caesars Parties any right it may have to prove its claim in any such proceeding
so as to establish its rights hereunder and receive directly from the receiver,
trustee or other court custodian dividends and payments which would otherwise be
payable to Guarantor with respect to debts and liabilities owing by VICI Parties
to Guarantor up to the amounts owed to Caesars Parties hereunder.


(10)Intentionally Omitted.


(11)Intentionally Omitted.


6



--------------------------------------------------------------------------------





(12)Maximum Liability. Guarantor and, by its acceptance of the guarantees
provided herein, Caesars Parties, hereby confirms that it is the intention of
all such persons that the guarantees provided herein and the obligations of
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of the United States Bankruptcy Code or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to the guarantees
provided herein and the obligations of Guarantor hereunder. To effectuate the
foregoing intention, Caesars Parties hereby irrevocably agrees that the
obligations of Guarantor under this Guaranty shall be limited to the maximum
amount as will result in such obligations not constituting a fraudulent transfer
or conveyance.


(13)Release. Guarantor shall automatically be released from its obligations
hereunder (i) with respect to Seller Liquidated Damages Amount, upon the
consummation of the Closing (as such term is defined in the Purchase and Sale
Agreements), (ii) with respect to Guarantor’s Bright Line Commitment Provision
Obligations, upon the consummation of the Closing and (iii) with respect to Land
Seller’s obligations under Section 7.3 of the Sale Agreement, upon the
occurrence of the expiration date of the Survival Period (as such term is
defined in the Sale Agreement) (other than with respect to Seller’s NPO
Warranties (as such term is defined in the Sale Agreement, which shall survive
Closing without limitation of time) and the payment of all PSA Rep Obligations,
if any.
(14)Representations and Warranties. Guarantor represents and warrants that as of
the date hereof:
a.As of the date of this Guaranty, Guarantor (i) is a limited liability company
duly formed, validly existing, and in good standing under the laws of the state
of Delaware and (ii) is duly qualified to do business and is in good standing
under the laws of each jurisdiction where the conduct of its business requires
such qualification; except where the failure to do so would not reasonably be
expected to have a materially adverse effect on Guarantor’s ability to pay the
Obligations or perform its other obligations in accordance with the terms
hereof.
b.The execution, delivery, and performance of this Guaranty (i) are within
Guarantor’s limited liability company powers, (ii) have been duly authorized by
all necessary or proper limited liability company action, (iii) are not in
contravention of any provision of Guarantor’s certificate of formation or other
governing instruments, (iv) will not violate any law or regulations, or any
order or decree of any court or governmental instrumentality except for any such
violation that would not reasonably be expected to have a material adverse
effect on Guarantor’s ability to pay the Obligations or perform its other
obligations in accordance with the terms hereof, (v) will not conflict with or
result in the breach of, or constitute a default under, any indenture, mortgage,
deed of trust, lease, agreement, or other instrument to which Guarantor is a
party or by which Guarantor or any of its property is bound , except as would
not reasonably be expected to have an adverse effect on Guarantor’s ability to
perform its obligations hereunder, and (vi) do not require the consent or
approval of any governmental body, agency, authority, or any other person except
those already obtained, except as would not reasonably be expected to have an
adverse effect on Guarantor’s ability to perform its obligations hereunder. This
Guaranty is duly executed and delivered on behalf of Guarantor and


7



--------------------------------------------------------------------------------





constitutes a legal, valid, and binding obligation of Guarantor, enforceable
against Guarantor in accordance with its terms (subject to any applicable
principles of equity and bankruptcy, insolvency and other laws generally
affecting creditors’ rights).
c. Guarantor, directly or indirectly, owns one hundred percent (100%) of the
membership interests in VICI Parties and by entering into the Purchase and Sale
Agreements, Caesars Parties will be conferring a direct and substantial economic
benefit on Guarantor.


(15)Intentionally Omitted.


(16)Notices. Any notice, request, demand, consent, approval or other
communication required or permitted to be given by either party hereunder to the
other party shall be in writing and shall be sent by registered or certified
mail, postage prepaid and return receipt requested, by hand delivery or express
courier service, by email transmission or by an overnight express service to the
following address:


To Guarantor:                    VICI Properties I LLC
c/o VICI Properties Inc.8329 W. Sunset Road, Suite 210
Las Vegas, Nevada 89113
Attention: General Counsel
Email: corplaw@viciproperties.com
To Caesars Parties:                Harrah’s Las Vegas LLC
Eastside Convention Center, LLC
One Caesars Palace Drive
Las Vegas, Nevada 89109
Attention: General Counsel
Email: corplaw@caesars.com
or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a business day, or if not, on the first business day after delivery. If delivery
is refused, notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by email shall be deemed given only upon an
independent, non-automated confirmation from the recipient acknowledging
receipt.
(17)Intentionally Omitted.


(18)Miscellaneous.
a.No term, condition or provision of this Guaranty may be waived except by an
express written instrument to that effect signed by Caesars Parties and
Guarantor. No waiver of any term, condition or provision of this Guaranty will
be deemed a waiver of any other term, condition or provision, irrespective of
similarity, or constitute a continuing waiver of the same term, condition or
provision, unless otherwise expressly provided. No term,


8



--------------------------------------------------------------------------------





condition or provision of this Guaranty may be amended or modified with respect
to Guarantor except by an express written instrument to that effect signed by
Caesars Parties.
b.If any one or more of the terms, conditions or provisions contained in this
Guaranty is found in a final award or judgment rendered by any court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining terms, conditions and
provisions of this Guaranty shall not in any way be affected or impaired
thereby, and this Guaranty shall be interpreted and construed as if the invalid,
illegal, or unenforceable term, condition or provision had never been contained
in this Guaranty.


c.This Guaranty shall be governed by, and construed in accordance with, the
internal laws of the State of Nevada, without regard to the principles of
conflicts of laws.


d.WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THIS GUARANTY OR
THE RELATIONSHIP OF GUARANTOR AND CAESARS PARTIES HEREUNDER (“PROCEEDINGS”),
EACH PARTY IRREVOCABLY (a) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS
OF THE COUNTY OF CLARK, STATE OF NEVADA AND THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF NEVADA SITTING IN LAS VEGAS, NEVADA AND (b) WAIVES ANY OBJECTION
WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDINGS BROUGHT
IN ANY SUCH COURT, WAIVES ANY CLAIM THAT SUCH PROCEEDINGS HAVE BEEN BROUGHT IN
AN INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO
SUCH PROCEEDINGS, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY.
THE PROVISIONS OF THIS SECTION 18(d) SHALL SURVIVE PAYMENT OF THE OBLIGATIONS OR
ANY EARLIER TERMINATION OF THIS GUARANTY. THE PARTIES AGREE THAT SERVICE OF
PROCESS MAY BE EFFECTED UPON IT UNDER ANY METHOD PERMISSIBLE UNDER THE LAWS OF
THE STATE OF NEVADA.


e.EACH OF GUARANTOR AND CAESARS PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY
PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THIS GUARANTY OR THE RELATIONSHIP OF GUARANTOR
AND CAESARS PARTIES HEREUNDER. THE PROVISIONS OF THIS SECTION 18(e) SHALL
SURVIVE PAYMENT OF THE OBLIGATIONS OR ANY EARLIER TERMINATION OF THIS GUARANTY.


f.In the event of any suit, action, arbitration or other proceeding to interpret
this Guaranty, or to determine or enforce any right or obligation created
hereby, the prevailing party in the action shall recover such party’s reasonable
costs and expenses incurred in connection therewith, including, but not limited
to, reasonable attorneys’ fees and costs of appeal, post judgment enforcement
proceedings (if any) and bankruptcy proceedings (if any). Any court, arbitrator
or panel of arbitrators shall, in entering any judgment or making any award in
any such suit, action, arbitration or other proceeding, in addition to any and


9



--------------------------------------------------------------------------------





all other relief awarded to such prevailing party, include in such judgment or
award such party’s reasonable costs and expenses as provided in this Section
18(f).
g.Guarantor (i) represents that it has been represented and advised by counsel
in connection with the execution of this Guaranty; (ii) acknowledges receipt of
a copy of the Purchase and Sale Agreements; and (iii) further represents that
Guarantor has been advised by counsel with respect thereto. This Guaranty shall
be construed and interpreted in accordance with the plain meaning of its
language, and not for or against Guarantor or Caesars Parties, and as a whole,
giving effect to all of the terms, conditions and provisions hereof.


h.Except as provided in any other written agreement now or at any time hereafter
in force between Caesars Parties and Guarantor, this Guaranty shall constitute
the entire agreement of Guarantor with Caesars Parties with respect to the
subject matter hereof, and no representation, understanding, promise or
condition concerning the subject matter hereof will be binding upon Caesars
Parties or Guarantor unless expressed herein.


i.All stipulations, obligations, liabilities and undertakings under this
Guaranty shall be binding upon Guarantor and its successors and assigns and
shall inure to the benefit of Caesars Parties and to the benefit of Caesars
Parties’ successors and assigns.


j.Whenever the singular shall be used hereunder, it shall be deemed to include
the plural (and vice-versa) and reference to one gender shall be construed to
include all other genders, including neuter, whenever the context of this
Guaranty so requires. Section captions or headings used in this Guaranty are for
convenience and reference only, and shall not affect the construction thereof.


k.This Guaranty may be executed in any number of counterparts, each of which
shall be a valid and binding original, but all of which together shall
constitute one and the same instrument.


l.All words in this Guaranty shall be deemed to include any number or gender as
the context or sense of this Guaranty requires. The words “will,” “shall,” and
“must” in this Guaranty indicate a mandatory obligation. The use of the words
“include,” “includes,” and “including” followed by one (1) or more examples is
intended to be illustrative and is not a limitation on the scope of the
description or term for which the examples are provided. The words “day” and
“days” refer to calendar days unless otherwise stated. The words “hereof”,
“hereto” and “herein” refer to this Guaranty, and are not limited to the
section, paragraph or clause in which such words are used.


    
IN WITNESS WHEREOF, this Guaranty has been executed as of the date first written
above.
[Signature Page to Follow]




10



--------------------------------------------------------------------------------









GUARANTOR:
VICI PROPERTIES I LLC
a Delaware limited liability company


By: _____/s/ John Payne___________
Name: _____John Payne___________
Title: ____President and Secretary___






CAESARS PARTIES:
HARRAH’S LAS VEGAS, LLC,
a Nevada limited liability company




By:__/s/ Eric Hession_____________________
Name: Eric Hession
Title: Treasurer


EASTSIDE CONVENTION CENTER, LLC,
a Delaware limited liability company




By:___/s/ Eric Hession____________________
Name: Eric Hession
Title: Treasurer








11

